Donald E. Morel, Jr., Ph.D. Chairman and Chief Executive Officer William J. Federici Vice President and Chief Financial Officer Investor Relations Contact: Michael A. Anderson Vice President and Treasurer mike.anderson@westpharma.com UBS Global Healthcare Services Conference February 10, 2009New York, New York NYSE: WST westpharma.com All trademarks and registered trademarks are the property of West Pharmaceutical Services, Inc., unless noted otherwise. Certain statements in the following slides and certain statements that may be made by management of the Company orally during this presentationcontain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the SecuritiesExchange Act of 1934, as amended, that are based on management’s plans and assumptions.Such statements give our current expectations orforecasts of future events; they do not relate strictly to historical or current facts. We have tried, wherever possible, to identify such statements by usingwords such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning in connection with anydiscussion of future operating or financial performance or condition. We cannot guarantee that any forward-looking statement will be realized. If known or unknown risks or uncertainties materialize, or if underlyingassumptions are inaccurate, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements,whether as a result of new information, future events or otherwise. Important factors that may affect future results include, but are not limited to, the following: Revenue and profitability:ales demand and our ability tomeet that demand; competition from other providers in the Company’s businesses, including customers’in-house operations, and from lower-costproducers in emerging markets, which can impact unit volume, price and profitability; customers’ changing inventory requirements and manufacturingplans that alter existing orders or ordering patterns for the products we supply to them; the timing, regulatory approval and commercial success ofcustomer products that incorporate our products, including the availability and scope of relevant public and private health insurance reimbursement forprescription products, medical devices and components and medical procedures in which our customers’ products are employed or consumed;average profitability, or mix, of products sold in any reporting period; maintaining or improving production efficiencies and overhead absorption; thetimeliness and effectiveness of capital investments, particularly capacity expansions, including the effects of delays and cost increases associated withconstruction, availability and cost of capital goods, and necessary internal, governmental and customer approvals of planned and completed projects,and the demand for goods to be produced in new facilities ; dependence on third-party suppliers and partners, some of which are single-sourcesuppliers of critical materials and products, including our Japanese partner and affiliate Daikyo Seiko, Ltd.; the availability and cost of skilled employeesrequired to meet increased production, managerial, research and other needs of the Company, including professional employees and persons employedunder collective bargainingagreements; interruptions or weaknesses in our supply chain, which could cause delivery delays or restrict the availabilityof raw materials and key bought-in components and finished products; raw-material price escalation, particularly petroleum-based raw materials, andour ability to pass raw-material cost increases on to customers through price increases; and, claims associated with product quality, including productliability, and the related costs of defending and obtaining insurance indemnifying the Company for the cost of such claims; the cost and progress ofdevelopment, regulatory approval and marketing of new products as a result of the Company’s research and development efforts; the defense of self-developed or in-licensed intellectual property, including patents, trade and service marks and trade secrets; dependence of normal business operationson information and communication systems and technologies provided, installed or operated by third parties, including costs and risks associated withplanned upgrades to existing business systems; the effects of a prolonged U.S. and global economic downturn or recession; the relative strength of theU.S. dollar in relation to other currencies, particularly the Euro, British Pound, and Japanese Yen; changes in tax law or loss of beneficial tax incentives; the conclusion of unresolved tax positions inconsistent with currently expected outcomes; the timely execution and realization of savings anticipated bythe restructuring plan for certain operations and functions of The Tech Group, announced in December 2007; significant losses on investments ofpension plan assets relative to expected returns on those assets, will, if sustained through year-end, result in significantly higher pension expense in2009 and increase the Company’s pension funding obligations; and, other risks and uncertainties detailed in West’s filings with the Securities andExchange Commission, including our annual report on Form 10-K for the year 2007 and our periodic reports on Form 10-Q and Form 8-K.You shouldevaluate any statement in light of these important. Forward Looking Statements Who We Are •Founded in 1923 •Global Headquarters nearPhiladelphia •Market capitalization $1.2 billion •World’s premier manufacturerof components and systemsfor injectable drug delivery –Closure systems and prefillablesyringe components –Components for disposablesystems –Devices and device sub-assemblies –Safety and administrationsystems Each and every day over 80 million West products are used to enhance the quality of healthcare around the world •Stability/efficacy/shelf life •Safety; “Quality by Design” •Time to market •Component selection •Reconstitution •Safety (needles andexposure) •Convenience/Compliance •Dosing accuracy •Ease of use •Compliance •Convenience DRUG PACKAGING DRUG PREPARATION DRUG ADMINISTRATION ProductionPatient West’s products and services address these needs What We Do West’s Competitive Advantage •Global manufacturing footprint •Unmatched experience/expertise: drug - material interface –Global regulatory and technical support •Protected IP: Proprietary materials and technology •Regulatory barrier to entry:US NDA and ANDA filing mustinclude reference to all packaging/components in contactwith the drug 1.West Drug Master File (DMF) 1546 is confidential 2.
